Citation Nr: 0913775	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a cholecystectomy with scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the VA RO in Buffalo, New 
York, which granted service connection for the residuals of a 
cholecystectomy with scar, and assigned a noncompensable (0 
percent) rating, effective from June 29, 2003.  

This matter was most recently before the Board in August 
2008, when the case was remanded to the VA RO in Roanoke, 
Virginia (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include obtaining a VA examination, along with any 
outstanding private and VA treatment records.  Upon 
completion of the requested development, a supplemental 
statement of the case (SSOC), dated in February 2009, 
continued and confirmed the previous evaluation.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected residuals of a 
cholecystectomy with scar involves a request for a higher 
rating following the grant of service connection, the Board 
has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's residuals of a cholecystectomy are 
nonsymptomatic, and related scars are stable, nontender to 
palpation, well-healed, non-adherent, and do not contribute 
to any loss of function.




CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a cholecystectomy with scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, 
Diagnostic Code (DC) 7813, and 4.118, DCs 7801 to 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

In letters dated in November 2004, June 2007, and September 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  This correspondence advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  As 
noted above, the claim was last readjudicated in an SSOC in 
February 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service private and VA treatment records, and the reports of 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

When rating diseases of the digestive system for coexisting 
abdominal conditions, there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture, characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in §4.14.  38 C.F.R. § 4.113 (2008).  

Digestive system disorders rated under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with evaluation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(2008).  

The current version of the General Rating Formula for the 
Digestive System, 38 C.F.R. §  4.114, provides as follows:

Diagnostic Code 7318 provides: 

Gall bladder, removal of:

30%		With severe symptoms;

10%		With mild symptoms;

0%		Nonsymptomatic.  

38 C.F.R. § 4.114, DC 7318 (2008).  

The current version of the General Rating Formula for the 
Skin, 38 C.F.R. § 4.118, provides as follows:

Diagnostic Code 7801 provides: 
 
Scars, other than head, face, or neck, that are deep or that 
cause limited motion:

40%		Area or areas exceeding 144 square inches (929 sq. 
cm.);

30%		Area or areas exceeding 72 square inches (465 sq. 
cm.);

20%		Area or areas exceeding 12 square inches (77 sq. 
cm.);

10%		Area or areas exceeding 6 square inches (39 sq. 
cm.).  

Note (1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  

Note (2):  A deep scar is one associated with underlying soft 
tissue damage.  

38 C.F.R. § 4.118, DC 7801 (2008).  

Diagnostic Code 7802 provides: 

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:

10%		Area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Note (1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  

Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7802 (2008).  

Diagnostic Code 7803 provides: 

10%		Scars, superficial, unstable.  

Note (1):  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7803 (2008).  

Diagnostic Code 7804 provides: 

10%		Scars, superficial, painful on examination.  

Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2):  In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

(See §4.68 of this part on the amputation rule.)
 
38 C.F.R. § 4.118, DC 7804 (2008).  

Diagnostic Code 7805 provides: 

Scars, other; Rate on limitation of function of affected 
part.  

38 C.F.R. § 4.118, DC 7805 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to a compensable 
disability rating for residuals of a cholecystectomy with 
scar.  He essentially claims that his disability is more 
severe than is contemplated by his current rating, and 
attests to symptoms of gastrointestinal pain, being unable to 
eat certain types of food, cramping, gastroesophageal reflux, 
and bloody stool.  As noted above, the Veteran's abdominal 
disorder is currently evaluated as noncompensable (0 percent) 
under diagnostic codes 7318 and 7805.  

The Board finds that the foregoing evidence indicates that 
the Veteran's residuals of a cholecystectomy with scars are 
nonsymptomatic.  Notably, the Veteran was diagnosed with 
acute cholecystitis in May 2003, while in service, for which 
he underwent a laparoscopic cholecystectomy (removal of the 
gall bladder).  Private and VA treatment records, dated from 
July 2004 to February 2008, show subjective reporting of 
intermittent, severe right upper quadrant pain, and 
intermittent gas and bloating, and reflect diagnoses of 
irritable bowel syndrome, esophagitis, gastroesophageal 
reflux disease, chronically elevated liver function tests, 
diarrhea, minor rectal bleeding, constipation, abdominal 
pain, vomiting with hematemesis, and mild elevation of liver 
enzymes, AST and T bilirubin, specifically.  In particular, 
VA treatment records, dated in March 2005 and February 2006, 
reveal that the Veteran had two incomplete 
esophagogastroduodeno-scopies (EGD), one of which revealed a 
diagnosis of Grade IV esophagitis.  

Further, in conjunction with the current appeal, the Veteran 
underwent VA gastroenterology/digestive examinations in May 
2003, April 2005, and January 2009.  The May 2003 VA 
examination report shows that the Veteran underwent an 
emergency cholecystectomy that was performed 
laparoscopically.  The examiner noted well-healed 
laparoscopic surgery scars, one was 1 cm infraumbilical and 
two were located in the right and left lower quadrant 
abdominal wall, about 0.5 cm, where they put the trocars 
through.  Significantly, the examiner observed that all three 
scars were well-healed, that the Veteran vocalized no 
complaints, and that he tolerated a normal diet.  The 
examiner concluded that the Veteran had no physical 
impairment from his surgery.  The April 2005 VA examination 
report reflects a general medical history of denial of any 
nausea, vomiting, diarrhea, constipation, melena, fever, or 
chills, and showed an unremarkable ultrasound, and 
normoactive bowel sounds, soft, nontender and nondistended 
with no hepatosplenomegaly on physical examination, and a 
previous diagnosis of esophagitis.  Significantly, the 
examiner noted that the Veteran reported increased abdominal 
pain when he experiences anxiety attacks, and that his upper 
abdominal pain occurs approximately once a week for 20 to 30 
minutes.  Physical examination results revealed normoactive 
bowel sounds, abdomen was nondistended and nontender, and no 
hepatosplenomegaly was noted.  Inspection of the Veteran's 
surgical scars showed well-healed scars, two that are 0.5 cm 
flat, and one that is 2.5 cm across and 4 mm in width, 
linear, that are minimally raised relative to the surrounding 
skin tissue, and that are well-healed.  The examiner noted 
that the scars appeared to be superficial and nontender, 
without keloid formation, inflammation, induration or 
adherence, and without breakdown.  The examiner further 
pointed out that there was no evidence of any loss of 
function on the basis of the scars themselves.  The Veteran 
was diagnosed with chronic abdominal pain, which the Veteran 
characterized as upper, as well as lower.  The examiner 
opined that, based on a review of the medical records, the 
Veteran's symptomatology was related in cause to constipation 
and esophagitis.  Moreover, there was no medical 
documentation to support the claim that the Veteran's 
symptomatology was caused by residuals of his gall bladder 
surgery removal.  

The VA examination in January 2009 shows that the Veteran 
reported noticeably increased reflux symptoms since his May 
2003 gall bladder surgery, and complained of intermittent 
rectal bleeding and abdominal cramping.  He denied a history 
of constipation, dysphagia, weight loss, or upper GI 
bleeding.  Physical examination results of the 
gastrointestinal tract reflected findings of soft, nontender, 
nondistended, with bowel sounds present, and no evidence of 
discharge from the site of surgical scars from his previous 
laparoscopic surgery, or tenderness or induration on 
inspection and palpation of the surgical scars.  Imaging test 
results revealed a recent CT abdomen shows multiple low-
density lesions throughout the kidneys with possible 
parapelvic cyst for which serial follow-up CTs or ultrasound 
were recommended.  The spleen, liver, adrenal glands, and 
pancreas were found to be unremarkable in appearance, and the 
gall bladder was absent, status-post cholecystectomy.  A 
review of labs showed no evidence of anemia or recent liver 
function test abnormalities, and a 24-hour stool collection 
showed no evidence of fecal fat.  The examiner noted that the 
Veteran has had normal CRPs, sed rates, amylase, and lipase; 
and recent bone-morphogenic proteins, liver function tests, 
and complete blood count tests were within normal limits.  
Significantly, a stool occult in January 2008 was noted as 
positive; however, a stool occult in August 2008 was found to 
be negative.  The Veteran was diagnosed with chronic 
gastroesophageal reflux disease, rectal bleeding, and post-
cholecystectomy status, without reporting of any intra or 
perioperative complications.  The examiner opined that it is 
unlikely that the Veteran's current symptoms are secondary to 
his cholecystectomy procedure or post cholecystectomy status.  
In fact, the examiner attributes the Veteran's current 
symptoms to be secondary to suboptimally controlled 
gastroesophageal reflux disease.  

In this case, although the evidence reveals that the Veteran 
does have a variety of gastrointestinal and abdominal 
problems, medical findings have also consistently shown that 
these problems are unrelated to the Veteran's cholecystectomy 
procedure and scars.  In this regard, the May 2003 VA 
examiner found the Veteran to be nonsymptomatic since his 
original procedure, and the April 2005, and January 2009 VA 
examiners have determined that any other gastrointestinal and 
abdominal disorders are not attributable to the Veteran's 
gall bladder removal surgery.  Specifically, as per the 
findings of the January 2009 VA examiner, there is no 
evidence of intra or perioperative complications during the 
May 2003 surgical procedure, and any current 
gastrointestinal/abdominal symptoms that the Veteran 
currently experiences are unrelated to his surgery.  Further, 
there is no evidence to support findings that would 
contradict the VA examiners' opinions.  In sum, the Board 
finds that the evidence shows that, under diagnostic code 
7318, the Veteran does not qualify for a 10 percent rating, 
as he does not present with mild symptoms related to his gall 
bladder surgery.  Consequently, a compensable rating is not 
warranted.  See 38 C.F.R. § 4.114, DC 7318 (2008).  

Furthermore, a higher disability rating is not warranted 
under the diagnostic codes for scars, as the record is 
negative for findings that the scars relating to the 
Veteran's May 2003 surgery are deep, cause limited motion, 
are unstable, or are painful on examination.  See 38 C.F.R. 
§ 4.118, DCs 7801 to 7804 (2008).  In fact, the April 2005 VA 
examiner determined that the scars were nontender to 
palpation, well-healed, non-adherent, and do not contribute 
to any loss of function.  Moreover, rating the scar under DC 
7805 produces the same result as rating the removal of the 
gall bladder under DC 7318.  See 38 C.F.R. § 4.118, DC 7805 
(2008).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current residuals of a 
cholecystectomy with scar has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  There is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware that that the record reflects that the Veteran 
had emergency room visits during the course of this appeal, 
and that those visits, on at least one occasion, caused him 
to be hospitalized over night.  However, the disorders which 
led to these visits have been found to be unrelated to his 
service-connected disability.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  


ORDER

An initial compensable rating for residuals of a 
cholecystectomy with scar is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


